DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11381219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
As to claim 1, claim 1 of Patent 11381219 teaches the same base, semiconductor substrate, semiconductor circuit, first insulating layer, second insulating layer, first external terminal, second external terminal, vibrator element, and lid.  As such claim 1 of Patent 11381219 anticipates claim 1 of the current Application, and the current Application merely uses different wording “divided into a plurality of regions” where the details are recited in the claim of the Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al (Patent 6229249, further referred to as Hatanaka).
As to claim 1, Hatanaka teaches a vibrator device (fig 2, 4, and 5) comprising:
a base (1) having
a semiconductor substrate (1b) including a first surface and a second surface in a front-back relationship with the first surface,
a first insulating layer (1a) placed on the first surface,
a first internal terminal (2f) and a second internal terminal (2g) placed on the first insulating layer,
a second insulating layer (1d) placed on the second surface and divided into a plurality of regions including a first external terminal region and a second external terminal region (fig 5, external regions are the corner areas (1) which comprise one of 11-14, and defined by the cavity 10 extending to the end of the of the substrate, see image below, the black box in each corner defines the “region”) separated from the first external terminal region,
a first external terminal (11a) placed in the first external terminal region and electrically coupled to the first internal terminal (column 9 lines 35-40 lines 55-67 and column 10 lines 31-65), and
a second external (13a) terminal placed in the second external terminal region and electrically coupled to the second internal terminal (column 9 lines 35-40 lines 55-67 and column 10 lines 31-65);	a vibrator element (2) placed on the first surface and electrically coupled to the first internal terminal and the second internal terminal (column 9 lines 25-30); and
a lid (6) bonded to the first surface and housing the vibrator element between the base and itself.


    PNG
    media_image1.png
    375
    458
    media_image1.png
    Greyscale


As to claim 2, Hatanaka teaches the base has an insulating layer non-formation region (10) in which no insulating layer is placed between the first external terminal region and the second external terminal region (cavity region between electrodes).
As to claim 3, Hatanaka teaches the semiconductor substrate has a rectangular shape in a plan view, and the insulating layer non-formation region connects a pair of facing sides of the semiconductor substrate in the plan view (cavity 10 connects the layer 1d where 11a and 13a are located).
As to claim 4, Hatanaka teaches the semiconductor substrate has a rectangular shape in a plan view, and the insulating layer non-formation region connects one side of the semiconductor substrate and one of two sides adjacent to the side in the plan view (cavity 10 connects the layer 1d on the two sides where 11a and 13a are located).
As to claim 5, Hatanaka the plurality of regions of the second insulating layer further has: a third external terminal (area for 12a) region separated from the first external terminal region and the second external terminal region; and
 a fourth external terminal region (area for 14a) separated from the first external terminal region, the second external terminal region, and the third external terminal region, and
the base has a third external terminal (13a) placed in the third external terminal region and a fourth external terminal (14a) placed in the fourth external terminal region.
	As to claim 8, Hatanaka teaches the first insulating layer has a first internal terminal region (20)  in which the first internal terminal (the area taken where 2f is mounted) is placed and a second internal terminal region (area of which 2g is mounted) separated from the first internal terminal region, in which the second internal terminal is placed,
an outer edge of the first internal terminal region is located outside of an outer edge of the first internal terminal along the outer edge of the first internal terminal in a plan view (20 extends outside of the area of 2f), and
an outer edge of the second internal terminal region is located outside of an outer edge of the second internal terminal along the outer edge of the second internal terminal in the plan view (21 extends outside the area of 2g).
	As to claim 9, Hatanaka teaches an outer edge of the first external terminal region is located outside of an outer edge of the first external terminal along the outer edge of the first external terminal in a plan view (the region extends pass the outer edge of 11a), and
an outer edge of the second external terminal region is located outside of an outer edge of the second external terminal along the outer edge of the second external terminal in the plan view (the region extends pass the outer edge of 13a).
As to claim 10, Hatanaka teaches a vibrator device (fig 2, 4, and 5) comprising:
a base (1) having
a semiconductor substrate (1b) including a first surface and a second surface in a front-back relationship with the first surface,
a semiconductor circuit (3) formed in the semiconductor substrate and having an active surface of the first surface side or the second surface side of the semiconductor substrate, 
a first insulating layer (1a) placed on the first surface, and having a first internal terminal region (20) and a second internal terminal region (21) separated from the first internal terminal region;
a first internal terminal (2f) and a second internal terminal (2g) placed on the first insulating layer,
a second insulating layer (1d) placed on the second surface; 
a first external terminal (11a) placed on the second surface and electrically coupled to the first internal terminal (column 9 lines 35-40 lines 55-67 and column 10 lines 31-65), and
a second external (13a) terminal placed on the second surface and electrically coupled to the second internal terminal (column 9 lines 35-40 lines 55-67 and column 10 lines 31-65);	
a vibrator element (2) placed on the first surface and electrically coupled to the first internal terminal and the second internal terminal (column 9 lines 25-30); and
a lid (6) bonded to the first surface and housing the vibrator element between the base and itself.
As to claim 11, Hatanaka teaches an outer edge of the first internal terminal region is located outside of an outer edge of the first internal terminal along the outer edge of the first internal terminal in a plan view (20 extends outside of the area of 2f), and
an outer edge of the second internal terminal region is located outside of an outer edge of the second internal terminal along the outer edge of the second internal terminal in the plan view (21 extends outside the area of 2g).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogasawara (Pub 2016/0379908) teaches forming an crystal oscillator, with the substrate being formed of a plurality of insulating layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849